127 F.3d 1106
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  Robert Allen SMITH, Appellant,Robert Allen SMITH, Appellant,v.INTERNAL REVENUE SERVICE, Appellee.
No. 97-15481.
United States Court of Appeals, Ninth Circuit.
Submitted October 20, 1997.**Decided Oct. 24, 1997.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel Hagan, Jones and Ollason, Judges, Presiding
Before:  THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Chapter 7 debtor Robert Allen Smith appeals pro se the Bankruptcy Appellate panel's ("BAP") decision affirming the bankruptcy court's denial of Smith's motion for a jury trial in his adversary proceeding against the Internal Revenue Service.  We dismiss for lack of jurisdiction.


3
This court has jurisdiction under 28 U.S.C. § 158(d) to review appeals arising from final decisions, judgments, and orders of the BAP.  See 28 U.S.C. § 158(d).  The BAP's affirmance of a bankruptcy court's interlocutory order is not a final order under section 158(d).  See In re Livesay, 118 F.3d 661, 662 (9th Cir.1997).  Here, the BAP affirmed the Bankruptcy Court's interlocutory order denying Smith's motion for a jury trial.  Accordingly, we lack jurisdiction to review this appeal.


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3